Keen",
dissenting: I respectfully dissent from the opinion of the majority of the Board.
In the case of Alfred E. Fuhlage, cited in the majority opinion, we approved the article of the regulations in question as a whole and without reservation, on the ground that it was a fair interpretation of the statute, not in conflict therewith, and because the section of the act interpreted by the regulations had been several times reenacted without change by Congress subsequent to the writing of this article of the regulations.
A careful reading of the entire regulation leads to the conclusion that a taxpayer will be considered “a head of a family” only when he maintains a home in which he and his dependent relatives live together, except when they are separated temporarily or by necessity. Any other conclusion necessitates the ignoring of all of the regulations which we have heretofore approved as having the force and effect of law, with the exception of the first sentence.
In this case there is not a scintilla of evidence that the petitioner was obliged by “force of circumstances” or other reasons to maintain his dependent wife and daughter in one home, while he lived in another. There is no reason whatever appearing in the record for *948the separation. It may be conceded that if the petitioner were divorced from his wife or separated from her by judicial decree, he might be considered “a head of a family” under the regulation because in that case there would be a necessity for the separation; but that is not the case before us.
The statute allows a personal exemption of $2,500 “in the case of the head of a family or a married person living with husband or wife.” Petitioner was a married person and was not living with his wife. However, since he was supporting and maintaining her and his 19 year old daughter (for whose support he could not claim a $400 credit as a dependent) in . a separate home, it is proposed to grant him a personal exemption of $2,500 as the head of a family. This would seem to be not only contrary to the regulation which has just been discussed, but also against the legislative policy as expressed in the act.
Black and Leech agree with this dissent.